 IntheMatterofAVONDALE DAIRY CO., ET AL.,1EMPLOYERSandLOCAL98,MILK AND ICE CREAM EMPLOYEE'SUNION,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENANDHELPERSOFAMERICA,AFL,PETITIONERCases Nos. 9-UA-1106 to 9-UA-1505 and 9-UA-1533 to 9-UA-1543.-Decided November 15, 1950DECISION AND ORDERUpon petitions duly filed a hearing was held before Seymour Gold-stein, hearing officer.The hearing officer's ruling made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.,'2.The labor organization involved claims to represent certainemployees of the Employers.3.The question concerning authorization of union shop :_.For a number of years, the Petitioner and the Employers involvedherein have negotiated collective bargaining, agreements covering theemployees concerned.As is detailed hereinafter, negotiations haveIPetitions herein were consolidated on August 22, 1950, and involve the followingEmployers:Joseph Druehe and Caroline Heile, a Partnership, d/b/a Avondale Dairy Co. ;,Anna Krechtling,a sole proprietorship,d/b/a Bosse Dairy ; Cedar Hill Farms,Inc., Joe'Hollmann and Fred Hollmann,a Partnership,d/b/a Hollmann Bros.Dairy;The Hyde.Park Dairy Company ; Harry S. Mandery,a sole proprietorship,d/b/a John C.Mandery&Sons;H. Miller Dairy Company,Inc. ; Emma H.Myers,a sole proprietorship, d/b/aL. Myers Dairy;Summe&Ratermann Company, Inc. ; Dale Grace,John Grace,Jr., JamesGrace & Thomas Grace, a Partnership,d/b/a Willson Dairy Products;The Kaesemeyer& Sons Company;John Trenkamp, Joseph Trenkamp,and Lawrence Trenkamp,a Partner-ship,d/b/a John Trenkamp Dairy;Emmert J. Marschman,a sole proprietorship, d/b/aClover Leaf Dairy ; The H. Meyers & Sons Dairy Co.;Opekasit,Inc. ; The Woodmont DairyCo. ; George Rehkamp and Joseph Kahmann,Jr., a Partnership,d/b/a Kahmann & Reh-kamp ; Fred H. Plapp, a sole proprietorship,d/b/a Highland Park Dairy;The J. H..Berling'sDairy;Dilg Dairy,Inc. ;Wehr Dairy, Inc.2As we hereafter conclude that a multiemployer unit is appropriate and as the totalityof the operations of the Employers involved warrant our'asserting jurisdiction,we need.not determine whether we would assert jurisdiction were the Employers before usindividually.92 NLRB No. 23.89 90been on a multiemployer basis, followed by the execution of identicalcontracts by the individual employers.The latestagreement nego-tiated is effectiveas of August 1, 1950, for a 1-year period.The Employers currently recognize the Petitioner, and we find thatno question affecting commerce exists concerning the representationof employees of the Employers in the unit sought by the Petitioner.4.The appropriate unit :The Petitioner contends that the appropriate units for union-security elections in this proceeding are separate employer units.The Employers contend that such units are too limited in scope andthe only appropriate unit is a single multiemployer unit.The record shows that the 21 Employers involved herein and anumber of other employers, not parties to this proceeding, togethercomprise the milk and ice cream dealers of the greater Cincinnati,Ohio, area, and Campbell and Kenton Counties, Kentucky. Invarious combinations, these Employers have had joint bargainingrelationships with the Petitioner since 1913.For most of this periodthese companies informally designated a committee of 3 membersfrom the industry who represented all the companies, including. the21 involved herein, in collective bargaining negotiations.Althoughthere was no formalassociation,no name to the group, and no officersor funds, the various companies considered themselves bound bythe collective bargaining negotiations of the committee.Contractswere signed by the individualcompaniesat the termination of nego-tiations.Such contracts were substantially uniform, differing onlywith respect to their treatment of problems peculiar to a particularcompany.In May 1949, approximately53 dairy companies, including the 21Employers before: us, entered into a writtencontract in which theycreated a 9-man committee to representthem innegotiating a newagreementwith the Petitioner, with authority to bind them in anyagreementreached.Costs incurred during negotiation were proratedamong the 53companieswho, at theconclusion of the negotiations,entered into a uniform,individuallysignedcollectivebargainingagreement,effective August 16, 1949, fora termof 1 year.On April 14, 1950, approximately 47 dairy companies, includingthe 21 Employersherein,again enteredintoan agreement similar tothe 1949 agreement to bargainjointly with the Petitioner.The com-mittee again entered into negotiations,and a collectivebargainingagreement effectiveAugust 1, 1950,was agreedupon.At the timeof thehearing, someof the companies had alreadyexecutedindividualuniform contractsand othercompaniesindicated that they expectedto, orwere in theprocess of, executing similar uniform agreements. AVONDALEDAIRY CO.91From these facts it is clear that the Employers involved herein, bytheir. participation with other employers in their industry in multi-employer bargaining, have indicated an intent to be bound by grouprather than individual action in collective bargaining.Accordingly,if this proceeding involved petitions for representation under Section9 (a) of the Act, we could find, in accord with well-established prec-edent, that units limited to the employees of the individual employerswere inappropriate.3Although the present case is a proceeding for a union-authorizationelection under Section 9 (e) of the Act, we have held that:In the absence of any compelling reason for finding the unit ina 9 (e) proceeding to be smaller or different from the unit whichwe would normally find appropriate in a 9 (a) proceeding (suchas that present in theGiant Foodcase)we believe that the unitappropriate for purposes of collective bargaining under 9 (a) isalso the appropriate unit for purposes of union security electionsunder Section 9 (e) (1) of the Act.'In the instant case, as noted above, individual employer units, assought by the Petitioner, would be inappropriate in a 9 (a) proceed-ing, and no persuasive reason has been suggested for reaching a dif-ferent result in a 9 (e) election.The Petitioner directs our attentionto the fact that : (1) Union-authorization elections have already beenheld among the employees of certain of the individual employers,who have been a part of the multiemployer bargaining; 5 and .(&^there are variations in the contracts with some of the employers.Neither of these factors is sufficient in our opinion to warrant con-cluding that the multiemployer unit is not the appropriate unit forthe purposes of a 9 (e) -election.The union-authorization electionswhich have been held on an individual employer basis have been pur-suant to consent agreements and are not binding upon us in the deter-mination of the appropriate unit.As to the contract variations, wehave already noted that such variations have been insubstantial, anddirected merely at accommodating the contracts to the individual prob-lems unique in a particular plant.They do not render the multi-employer unit inappropriate.-8 SeeAssociation of Motion Picture Producers, Inc., et at.,85 NLRB 902 and casescited therein.9Furniture Firms of Duluth,81 NLRB 1318.The case referred to in the quotation,GiantFoodsShopping Center, Inc.,77 NLRB 791, dealt with the effect upon a 9 (e)unit of the fact that part of the employees in such unitwerein States prohibiting union-security agreements,None of these involved any of the 21 Employers involved.herein. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances we conclude that the individual units soughtby .the Petitioner are inappropriate for a 9 (e) election.Accord-ingly, we shall dismiss the petitions herein.ORDERIT is HEREBY ORDERED that the petitions filed herein be, and theyhereby are, dismissed.